Citation Nr: 0602292	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-19 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
closed fracture of the left (non-dominant), long (3d) 
metacarpal, on appeal from the initial award of service 
connection.

2.  Entitlement to a compensable rating for residuals of a 
closed fracture of the left (non-dominant), ring (4th) 
metacarpal, on appeal from the initial award of service 
connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service from December 1992 to August 
1997.

This appeal is from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  It was remanded by the Board in 
September 2004 for additional development.  


FINDINGS OF FACT

On January 3, 2006, prior to the promulgation of a decision 
in the appeal, the veteran indicated he desired to withdrawal 
his appeals of entitlement to a compensable rating for 
residuals of a closed fracture of the left (non-dominant), 
long (3d) metacarpal, on appeal from the initial award of 
service connection, and entitlement to a compensable rating 
for residuals of a closed fracture of the left (non-
dominant), ring (4th) metacarpal, on appeal from the initial 
award of service connection.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met for the appeals of entitlement to a 
compensable rating for residuals of a closed fracture of the 
left (non-dominant), long (3d) metacarpal, on appeal from the 
initial award of service connection, and entitlement to a 
compensable rating for residuals of a closed fracture of the 
left (non-dominant), ring (4th) metacarpal, on appeal from 
the initial award of service connection.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by authorized representative.  38 
C.F.R. § 20.204 (2005).  The appellant, through a January 
2006 statement from his representative, has withdrawn his 
appeals of entitlement to a compensable rating for residuals 
of a closed fracture of the left (non-dominant), long (3d) 
metacarpal, on appeal from the initial award of service 
connection, and entitlement to a compensable rating for 
residuals of a closed fracture of the left (non-dominant), 
ring (4th) metacarpal, on appeal from the initial award of 
service connection and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these appeals and they are dismissed.


ORDER

The appeals of entitlement to a compensable rating for 
residuals of a closed fracture of the left (non-dominant), 
long (3d) metacarpal, on appeal from the initial award of 
service connection, and entitlement to a compensable rating 
for residuals of a closed fracture of the left (non-
dominant), ring (4th) metacarpal, on appeal from the initial 
award of service connection are dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


